Citation Nr: 1705574	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-00 072	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In February 2016, the Board most recently remanded the issue of entitlement to TDIU to afford the Veteran a hearing, as requested.  However, an in October 2016 correspondence, the Veteran, through his attorney, withdrew his request for a hearing before the Board.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board also notes that in February 2016, the Board also remanded the issues of entitlement to an increased rating and earlier effective date for coronary artery disease for the issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in January 2017 as to these issues, however, as Veteran has not yet filed a substantive appeal and the time period for which the Veteran has to file his substantive appeal has not yet expired, these issues are not currently before the Board and will not be addressed.  

The Board additionally notes that in February 2017, the Disabled American Veterans (DAV) resubmitted claims for service connection for gastroesophageal reflux disease, bilateral lower extremity neuropathy, glaucoma, bilateral hearing loss, and an increased rating for his PTSD, dated August 2015.  However, as indicated in the record and as noted by the Board in the February 2016 remand, in a November 2015 correspondence, the Veteran indicated that he wished to withdraw these claims, which was also confirmed in December 2015 correspondence from the RO.  As such, the issues will not be referred for adjudication.

Finally, with regard to the Veteran's current representative, in February 2017, the DAV also submitted a VA 21-22 appointment of DAV as the Veteran's representative, dated August 2015.  However, in July 2016 correspondence, the Veteran indicated that although he asked the DAV for assistance, he did not intend to revoke the power of attorney from Donald A. Donati, Esq., and submitted a newly signed properly executed power of attorney form naming Donald A. Donati with no limitations on the scope of the representation.  Thus, Donald A. Donati, Attorney at Law, remains as the Veteran's representative on this appeal. 


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the claim for a TDIU is granted in full, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), is not necessary.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for PTSD, rated as 50 percent disabling from September 17, 2008, and 70 percent from April 11, 2012, renal cell carcinoma and partial nephrectomy of left kidney (kidney disability), rated as 40 percent disabling from March 1, 2007, coronary artery disease (CAD), rated as 30 percent disabling from July 3, 2012, and hypertension and erectile dysfunction, each rated as noncompensable.  Here, the Veteran's PTSD was rated as 50 percent disabling and the other service-connected kidney disability bring the combined rating to 70 percent or more during the relevant time period.  In addition, the Veteran's PTSD was rated as 70 percent disabling from April 11, 2012.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits for the entire appeal period.  38 C.F.R. § 4.16(a).

A September 2008 VA treatment record reflects that the Veteran reported increased anxiety in public, noise startle reaction, isolation, war flashbacks, and depressed mood. 

An October 2008 VA examination report reflects that the Veteran had problems maintaining personal hygiene and activities of daily living, and concentration.  The Veteran reported that the longest time at a job was five years and he has not worked since 2003.  He reported that he worked in a book store for about two years. The Veteran reported he is unemployed because he is depressed and cannot hold a job.  The Veteran explained that he does not manage hygiene regularly and that he does not socialize.  The Veteran further reported that he was fired from the bookstore, because he got angry and cursed at people.  At other jobs, the Veteran reported that he argued with supervisors and others, and that he was late for work.  The examiner concluded that the Veteran's PTSD is responsible for all of his mentioned impairment, which causes the vegetative symptoms, some social isolation, inattention to hygiene, poor concentration, and poor energy and motivation.  The examiner indicated that his prognosis was poor.  The examiner opined that he does not have total occupational and social impairment, but that his symptoms cause deficiencies in areas of judgment, thinking, work, and mood as he cursed at customers and argued with supervisors at work, had poor concentration and memory, had been fired from several jobs and had not worked in two to five years, and depressed mood.  The examiner explained that he is so affected that he is not attending basic self-care, and thus, he does not have the internal wherewithal to go to work and produce on a regular basis. 

A May 2012 VA examination report indicates that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner further noted that PTSD cause clinically significant or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the Veteran's PTSD did not cause total occupational impairment, but that it caused occupational and social impairment with deficiencies in most areas.

A May 2015 VA examiner concluded that the Veteran's blood pressure was noted as normal and that it did not impact his ability to work.

A May 2015 VA heart examination concluded that the Veteran's coronary artery disease impact his ability to work and that he is less likely able to perform jobs requiring strenuous activity.

A September 2016 VA examination concluded that the Veteran's hypertension blood pressure was noted as normal and that it did not impact his ability to work.

A September 2016 VA examiner concluded that the Veteran's erectile dysfunction did not impact his ability to work. 

In November 2015, the Veteran's attorney submitted a vocational assessment.  The evaluator opined that the Veteran's PTSD is the significantly limiting service-connected disability.  He explained that, as a vocational evaluator, he has attempted to place individuals with PTSD and/or other various psychiatric conditions into the world of competitive employment and had been extremely difficult, as the symptoms associated with this disorder prevent the worker from maintaining sufficient concentration to complete tasks or develop appropriate and required relationships with coworkers and supervisors.  The service-connected PTSD results in occupational and social impairments with reduced reliability and productivity, as well as diminished interest or participation in significant activities.  He explained that individuals suffering from PTSD experience clinically significant distress or impairment in social, occupational, or other important areas of functioning, and thus, often have difficulty interacting with individuals in a social or work setting.  Additionally, they may have difficulties maintaining the required pace and production demands of employment, which include the basic worker traits of showing up on time and completing tasks as scheduled.  The evaluator opined that the Veteran's service-connected PTSD would have a significant negative impact preventing him from performing critical job demands consistently, as well as interacting with co-workers, supervisors, or the general public in an appropriate productive manner that would be required for work in the national economy even at the sedentary level.
 
The evaluator further explained that substantially gainful sedentary work in a competitive market requires the ability to sit for up to six hours and stand and/or walk up to possibly two hours in an eight-hour work day, five days per week, forty hours a week, or the equivalent.  The worker must be capable of maintaining the expected pace and production required by the employer and do so with minimal absences or breaks from work.  The worker must also be able to complete tasks fully while maintaining appropriate relationships with coworkers, supervisors, or possibly customers depending on the occupation.  Even at the sedentary level of employment, the evaluator explained that a worker must be able to successfully maintain the pace and production expected by the employer without frequent interruption.  The evaluator opined that the Veteran will most likely require frequent unscheduled absences, as well as unacceptable levels of prolonged absenteeism from the place of employment and that he is more likely to experience days in which his disorders prevents him from attending work on a regular basis or causes him to need additional breaks outside of what is usual, customary, and accepted by an employer.  Therefore, based on his review of the records and experience, the evaluator concluded that the Veteran is unable to maintain substantial gainful employment on a regular and consistent basis even at the sedentary level of work since 2002.  He further opined that the symptoms significantly manifested to the degree that it would significantly interrupt the participation in competitive employment at this time and that within a high degree of certainty, the Veteran has been unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities.

A February 2016 private psychological assessment indicated that the Veteran has never worked on a consistent basis since discharge from the military and the Veteran reported that he worked in various positions performing packing and line work.  He also reported that he worked as a loader for a bus company on a part-time basis in the past and that his longest consistent employment was with a defense depot after his discharge from the military and attended college at that time.  He last worked on a part-time basis in 2002 when he was working for a church.  The Veteran reported that he was diagnosed with renal cancer in 2003 and used the bathroom frequently.  Regarding his education, he attended college for four years and played basketball, but dropped out after his team won the national championship. 

The evaluator determined that the Veteran's degree of impairment was serious, as the Veteran is unable and has been unable to hold a job on a consistent basis since his discharge from the military, is isolated in his home for the most part, is significantly withdrawn, and has basically given up on improving his circumstances due poor health and a sense of hopelessness about his future.  He constantly monitors his health status and relies on his girlfriend to feel safe and have a stable place to live.  

Based on his assessment, medical records, and interviews, the evaluator opined that it is more likely than not that the Veteran meets the criteria of being at least 70 percent disabled since 1989 and 100 percent disabled since his diagnosis of kidney cancer in 2003.  The evaluator further explained that the stress of this illness clearly exacerbated his symptoms of PTSD.

The Veteran's VA Form 21-8940 submitted in September 2009 indicates that he has not worked in the last five years and that his PTSD, kidney cancer, hypertension, and coronary artery disease prevent him from working.  In a September 2009 statement, the Veteran also stated that he was self-employed in 1999 and worked for a temporary service at that time.  He stated that he had not worked in the past nine years due to his mental and health problems of PTSD, coronary artery disease, hypertension, and kidney cancer.  These statements are competent and credible, and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The weight of the above evidence, in particular the October 2008 VA opinion, the November 2015 vocational assessment, and the February 2016 private psychological assessment, reflects that the Veteran's service connected disabilities significantly impair his ability to work.  Given the Veteran's relatively limited occupational history and education and the severity of the service connected disabilities, the Board finds that these disabilities preclude him from securing and following substantially gainful employment.  Although the weight of the medical evidence supports the grant of a TDIU, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In light of the above evidence as a whole, the Board finds that entitlement to a TDIU is warranted.

ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


